Shepley, C. J.
— One question presented for decision by the jury appears to have been, whether a conveyance of certain goods in mortgage from E. H. Swett to the plaintiff was made to defraud the creditors of Swett. The deposition of Swett having been introduced as testimony for the plaintiff, testimony to affect its credibility was introduced from witnesses called for defendant, that Swett after making the mortgage, had declared to them, that it was only made for a cover to keep his business along.
The complaint is, that the jury were instructed “ with regard to the question whether the mortgage was bona fide, and therefore valid, they should take into consideration, with the other testimony in the cause, the testimony of said witnesses as to what Swett said as to said conveyance.”
If the testimony of those witnesses had not be'en regarded by the jury, when the character of that conveyance was under consideration, it could have had no effect to impair the credibility of the testimony of Swett. Other instructions, not stated, were given. It may be, that in them the jury were informed, that the declarations of Swett, so made, should not be considered as proof, that the mortgage was received by the plaintiff to defraud creditors.
If not, and more particular instructions were desired respecting the effect of such testimony, a request for them should have been presented. It does not appear, that any incorrect instructions respecting the effect of it were given, or that any improper use was made of that testimony.

Exceptions overruled.

Tenney, Howard and Hathaway, J. J., concurred.